IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

CAROL CUNNINGHAM,                      NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D14-950

REEMPLOYMENT
ASSISTANCE          APPEALS
COMMISSION AND WINN-
DIXIE STORES, INC.,

      Appellees.

_____________________________/

Opinion filed July 18, 2014.

An appeal from an order of the Reemployment Assistance Appeals Commission.
Frank E. Brown, Chairman.

Carol Cunningham, pro se, Appellant.

Norman A. Blessing, General Counsel, and Louis A. Gutierrez, Assistant Court
Chief, Tallahassee, for Appellees.




PER CURIAM.

      AFFIRMED.

WOLF and ROWE, JJ., and PARKER, GREGORY S., ASSOCIATE JUDGE,
CONCUR.